Case 2:18-cr-00378-DSF Document 53 Filed 07/08/20 Page 1 of 6 Page ID #:184



 1   JOSEPH F. WALSH
     Attorney at Law
 2   California State Bar No. 67930
     205 S. Broadway, Suite 606
 3   Los Angeles, California 90012
     Tel: (213) 627-1793
 4   Fax: (213) 627-1711
 5   Email: attyjoewalsh@aol.com

 6   Attorney for Defendant
     INWOOK YOO
 7

 8
                           UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,        )      CASE NO. CR No. 18-378-DSF
12                                    )
                         Plaintiff,   )      DEFENDANT YOO’S RESPONSE TO THE
13                                    )      GOVERNMENT’S REVISED SENTENCING
          v.                          )      POSITION CONSIDERING THE
14                                    )      DEFENDANT’S FLIGHT
     INWOOK YOO,                      )
15                                    )      Date: September 28, 2020
                         Defendant.   )      Time: 10:00 a.m.
16                                    )      Ctrm: Hon. Dale S. Fischer
     ________________________________ )
17

18

19
               The Defendant, INWOOK YOO, hereby submits the
20
     following response to the Government’s Revised Sentencing
21

22   Position considering Defendant’s Flight.

23

24   Dated: July 8, 2020                     /s/ Joseph F. Walsh
                                             JOSEPH F. WALSH
25                                           Attorney for Defendant
                                             INWOOK YOO
26

27

28
Case 2:18-cr-00378-DSF Document 53 Filed 07/08/20 Page 2 of 6 Page ID #:185



 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2

 3
     I.    INTRODUCTION
 4

 5              The Defendant, INWOOK YOO, failed to appear for

 6   sentencing on November 4, 2019.          The Government has

 7   requested a sentencing in absentia.           The Defense Counsel
 8   Objects to the sentencing in absentia on the grounds that he
 9
     has been unable to communicate with the Defendant and the
10
     Defendant will be unable to participate in the sentencing
11
     hearing.    Nevertheless, Defense Counsel recognizes that a
12

13   sentencing in absentia is legally permitted based on the

14   Ninth Circuit decision in United States v Ornelas, 828 F. 3d
15   1018 (9th Cir. 2016).
16
     II.    GOVERNMENT’S SENTENCING RECOMMENDATIONS
17
                In November of 2019, the Government had asked for a
18
     sentence of 60 months.       The Government has now asked for a
19

20   100 month sentence based upon the Defendant’s flight and

21   failure to appear at his original sentence hearing.               The
22   Government justifies the additional sentence on the grounds
23
     that by failing to appear, the Defendant should receive a 2
24
     level increase for obstruction of justice and should not
25
     receive a 3 level reduction for acceptance of
26

27   responsibility.      The Government argues that the Original

28


                                          2
Case 2:18-cr-00378-DSF Document 53 Filed 07/08/20 Page 3 of 6 Page ID #:186



 1   Level 28 is now increased to Level 33, which calls for a
 2   sentence between 135 to 168 months.
 3
               Defense Counsel does not dispute the Government’s
 4
     Guideline calculations.       However, since the Guidelines are
 5
     advisory only, Defense Counsel will focus on other factors
 6

 7   that are relevant to mitigation of the sentence.

 8             The Government’s request for a 100 month sentence
 9   is a 40 month increase over their original 60 month
10
     recommendation.     The 40 month increase in the Government’s
11
     sentencing recommendation is based entirely on the
12
     Defendant’s failure to appear.
13

14             The Government’s argument should be compared to the

15   Guidelines for Bail Jumping.         The Crime of Bail Jumping

16   carries a maximum sentence of 5 years.           18 U.S.C. § 3146.
17   The Guidelines for Bail Jumping are in Guidelines Section
18
     2J1.6.   The Base Offense level is 6, (2J1.6 (a)(2)), and
19
     there is a 9 level increase because the underlying crime
20
     (Conspiracy to Commit Bank Fraud) carried a sentence of 15
21

22   years or more. (2J1.6 (b)(2)(A)).          The Final Offense Level

23   for Bail Jumping in this case is Level 15, which carries a
24   sentence range of 18 to 24 months.
25

26

27

28


                                          3
Case 2:18-cr-00378-DSF Document 53 Filed 07/08/20 Page 4 of 6 Page ID #:187



 1

 2   III.   DEFENDANT’S SENTENCING RECOMMENDATION
 3
                In November of 2019, the Defendant had asked in his
 4
     sentencing papers for a sentence of less than 30 months.                 He
 5

 6   argued for a downward variance on the grounds that he

 7   assisted the government in the recovery of $4,600,000, which

 8   was approximately 90% of the actual loss of $5 Million
 9   Dollars.   He also argued that the Guidelines for the
10
     intended loss, which in this case is $5 Million Dollars,
11
     substantially overstates the seriousness of the offense,
12
     where the actual loss is approximately $400,000.
13

14              Finally, the Defendant argued for a sentence

15   similar to that imposed on the Co-Defendant Shin Ho Kang.
16   The Court has already sentenced the co-defendant, Shin Ho
17
     Kang, to 30 months in custody.           Mr. Kang did not assist the
18
     Government in recovering the stolen money and made no
19
     restitution on a $793,354.69 loss.
20

21              By contrast, the Defendant, Inwook Yoo, did assist

22   the Government, by agreeing to the forfeiture of all of the
23   money in his bank accounts, and through his cooperation, the
24   Government forfeited and recovered $4.6 Million Dollars, 90%
25
     of the stolen money.       The actual out of pocket loss amount
26
     in the Defendant’s case is approximately $400,000, a figure
27
     that is half the actual loss in the case of Shin Ho Kang.
28


                                          4
Case 2:18-cr-00378-DSF Document 53 Filed 07/08/20 Page 5 of 6 Page ID #:188



 1               If the Court considers the Defendant’s failure to
 2   appear as a changed circumstance that warrants an increase
 3
     sentence, the Defendant urges the Court to increase the
 4
     sentence commensurate with the 18 months sentence
 5
     recommended for Bail Jumping.            Based on those Guidelines,
 6

 7   the Defendant asks the Court to sentence the Defendant to no

 8   more than 48 months.
 9

10
     Dated: July 8, 2020                       Respectfully Submitted,
11
                                               /s/ Joseph F. Walsh
12
                                               JOSEPH F. WALSH
13                                             Attorney for Defendant
14                                             INWOOK YOO

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          5
Case 2:18-cr-00378-DSF Document 53 Filed 07/08/20 Page 6 of 6 Page ID #:189



 1
                             PROOF OF SERVICE
 2

 3   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 4
          I am employed in the County of Los Angeles, State of
 5   California.

 6        I am over the age of 18 and not a party to the within action;
     my business address is 205 S. Broadway, Suite 606, Los Angeles,
 7   California 90012.

 8        On July 8, 2020, I served the foregoing document described as
     DEFENDANT YOO’S RESPONSE TO THE GOVERNMENT’S REVISED SENTENCING
 9   POSITION on interested parties in this action by placing a true
     copy thereof enclosed in a sealed envelope addressed as follows:
10

11   ANDREW BROWN
     ASSISTANT U.S. ATTORNEY
12   MAJOR FRAUDS SECTION
     312 North Spring Street, 11th Floor
13   Los Angeles, California 90012

14   JONATHAN MANAHAN
     U.S. PROBATION OFFICER
15   312 North Spring Street, 6th Floor
     Los Angeles, California 90012
16

17
          I am readily familiar with the firm's practice of collection
18   and processing of correspondence for mailing. Under that
     practice, it is deposited with the U.S. Postal Service on that
19   same day with postage thereon fully prepaid at Los Angeles,
     California, in the ordinary course of business. I am aware that
20   on motion of the party served, service is presumed invalid if the
     postal cancellation date or postage meter date on the envelope is
21   more than one day after date of deposit for mailing contained in
     the affidavit.
22
          I declare under penalty of perjury under the laws of the
23   State of California that the above is true and correct.
24
          Executed on July 8, 2020 at Los Angeles, California.
25

26
                                              /s/ Joseph Walsh
27                                                 JOSEPH WALSH

28


                                          6
